Citation Nr: 1133640	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-38 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including generalized anxiety disorder, depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1976 to September 2006.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran initially filed this claim in connection with 17 other issues, however, the only remaining claim on appeal is for PTSD.  The Board notes that the Veteran's medical records also contain diagnoses of generalized anxiety disorder and depressive disorder.  So the Board is expanding the claim to also more generically include these additional conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  

Regrettably, the Board is remanding this claim for service connection for PTSD to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development and consideration.  The Veteran will be notified if any further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development must be performed prior to the adjudication of the Veteran's claim.

The Veteran asserts he developed an acquired psychiatric disorder, including PTSD, anxiety and depression, due to his traumatic experiences while stationed in Iraq during Operation Iraqi Freedom.  The Veteran stated his military occupational specialty (MOS) was as unit surgeon and; as a result, he handled all the evacuations and medical emergency situations.  At one time, he had to identify a body of a fellow soldier.  Also, the Veteran reported witnessing two Blackhawk helicopters crashing into each other and numerous people were killed and injured.  Further, he had to identify the bodies of several of soldiers who were missing body parts.  Finally, the Veteran stated he was in numerous convoy attacks, which also including people shooting at the vehicles.  The Veteran asserts that the totality of these circumstances is the cause of his currently diagnosed PTSD.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the in- service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for PTSD, in particular, there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

During the pendency of this appeal, however, VA's regulations pertaining to the requirements for establishing a service connection claim for PTSD were again amended effective July 13, 2010.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  This most recent amendment liberalizes, in some cases, the evidentiary standard for establishing the required in-service stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id., at 39852.


VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  See also 38 C.F.R. § 3.114.  VA may apply only the earlier version of the regulation for the period prior to the effective date of the change.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

Significantly, however, these most recent changes to § 3.304 do not affect PTSD claims predicated on combat service, prisoner-of-war status, or personal/sexual assault because these other type claims already have their own special provisions and exceptions.  These amendments to § 3.304(f) relate only to the relaxed requirements for establishing the occurrence an in-service stressor and do not change the requirement that a Veteran requesting service connection for PTSD have a diagnosis of this disability in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

As an initial matter, the Veteran has a current diagnosis of PTSD.  The Board notes the June 2006 pre-separation QTC examiner diagnosed the Veteran with generalized anxiety disorder, but did not find depression or PTSD.  However, the Veteran's private psychiatrist, Dr. L.O., diagnosed him with PTSD and depressive disorder in July 2006.  Records received from Dr. J.C. also document the Veteran's active treatment for PTSD.

With respect to the credible supporting evidence of an in-service stressor, there is no indication that the RO attempted to verify the Veteran's stressors.  However, the evidence of record does indicate the Veteran received an Expert Field Medical Badge.  The Veteran's military occupational specialty was chief medical officer, non-commissioned officer, and that he served in the Southwest Theater of Operations.  Such would tend to support the occurrence of having witnessed war wounded service members.  38 U.S.C.A. § 1154(a).  Therefore, the Board finds the Veteran's asserted stressors are consistent with the places, types, and circumstances of his service as they are sufficiently verified by the record.  See 38 C.F.R. § 3.304(f).  

However, there is no competent medical evidence of record addressing any purported link between any diagnosed psychiatric disorder, especially PTSD, and the Veteran's military service.  The diagnoses of PTSD of record do not meet the requirements under the new regulations eliminating the requirement for corroboration of a claimed in-service stressor.  Specifically, as noted above, pursuant to the new regulations a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted must confirm that the claimed stressor is adequate to support a diagnosis of PTSD.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

With this in mind, the Veteran should be provided a VA compensation examination for a medical nexus opinion provided by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, concerning whether his PTSD diagnosis is the result of a stressor involving fear of hostile military or terrorist activity - meaning he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of him or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.  

The medical nexus opinion is needed to determine whether the Veteran's PTSD, depressive disorder or generalized anxiety disorder, may be attributable to events that occurred during his military service.  See McLendon, supra; 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

The claims file reflects that the Veteran receives medical treatment through the Nashville VA Medical Center (VAMC).  However, the claims file only contains VA treatment records dated up to May 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.  Similarly, as there is evidence that the Veteran receives psychiatric from Dr. L.O. and J.C., private psychiatrists, an effort should be made to obtain those records as well. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he provide the names of all VA and non-VA health care providers that have treated him for PTSD, or any other acquired psychiatric disorder, since his release from active service.  A specific request should be made for records from Dr. L.O. and J.C. and the Nashville VAMC.  Upon receipt of the appropriate release, those record should be obtained.  Any negative development should be included in the record.

2. The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder(s).  All indicated tests and studies are to be performed.  Prior to the examination, the claims file and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event.

In so doing, the VA examiner should determine whether the claimed stressor is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that any such diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to his active service.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is not able to provide an opinion without resorting to speculation, the VA examiner must state the reasons why such an opinion cannot be rendered.  In this regard, the VA examiner should state whether a definitive opinion cannot be provided because required information is missing or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The VA examiner should be as specific as possible.

3. After the above development is completed, and any other development that may be warranted based on action taken pursuant to the above paragraphs, the RO/AMC should readjudicate the claim on the merits in light of 38 C.F.R. § 3.304(f), as amended.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


